Name: 85/557/EEC: Council Decision of 17 December 1985 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Senegal amending, for the second time, the Agreement on fishing off the coast of Senegal, and the conclusion of the new Protocol thereto
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 1985-12-31

 Avis juridique important|31985D055785/557/EEC: Council Decision of 17 December 1985 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Senegal amending, for the second time, the Agreement on fishing off the coast of Senegal, and the conclusion of the new Protocol thereto Official Journal L 361 , 31/12/1985 P. 0086 - 0086 Finnish special edition: Chapter 4 Volume 2 P. 0099 Spanish special edition: Chapter 04 Volume 4 P. 0205 Swedish special edition: Chapter 4 Volume 2 P. 0099 Portuguese special edition Chapter 04 Volume 4 P. 0205 COUNCIL DECISION of 17 December 1985 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Senegal amending, for the second time, the Agreement on fishing off the coast of Senegal, and the conclusion of the new Protocol thereto (85/557/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission, Having regard to the opinion of the European Parliament(1), Whereas the Community and Senegal have conducted negotiations pursuant to the second paragraph of Article 17 of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal(2), as amended by the Agreement signed on 26 January 1982(3), to determine the amendments or additions to be made to the Annexes or the Protocol referred to in Article 9 thereof at the end of the second two-year period of application of the Agreement; Whereas, as a result of these negotiations, an Agreement amending Annex I to the abovementioned fisheries Agreement and a new Protocol were signed on 20 N °vember 1985; Whereas it is in the Community's interest to approve the Agreement and the new Protocol relating thereto with effect from 16 January 1984 in order to avoid any interruption in their application; Whereas the conclusion of the Agreement renders Decision 84/84/EEC(4) nugatory, HAS DECIDED AS FOLLOWS Article 1 The Agreement between the European Economic Community and the Government of the Republic of Senegal, amending, for the second time, the Agreement on fishing off the coast of Senegal, and the new Protocol thereto, are hereby approved on behalf of the Community. The texts referred to in the first paragraph are attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 2 of the Agreement and that provided for in Article 5 of the Protocol(1). Article 3 Decision 84/84/EEC is hereby repealed with effect from the date of application of the Agreement. Article 4 The Agreement and the new Protocol thereto shall apply with effect from 16 January 1984. Done at Brussels, 17 December 1985. Por the CouncilThe PresidentJ. F. POOS (1)OJ N ° C 127, 14. 5. 1984, p. 128. (2)OJ N ° L 226, 29. 8. 1980, p. 17. (3)OJ N ° L 234, 9. 8. 1982, p. 9. (4)OJ N ° L 37, 8. 2. 1984, p. 49. (1)The dates of entry into force of the Agreement and of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.